Name: Commission Regulation (EC) No 1495/2002 of 21 August 2002 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Piment d'Espelette or Piment d'Espelette Ã¢  Ezpeletako Biperra, OberpfÃ ¤lzer Karpfen, Carne da Charneca and Carne Cachena da Peneda)
 Type: Regulation
 Subject Matter: plant product;  fisheries;  agricultural structures and production;  marketing;  animal product
 Date Published: nan

 Avis juridique important|32002R1495Commission Regulation (EC) No 1495/2002 of 21 August 2002 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Piment d'Espelette or Piment d'Espelette  Ezpeletako Biperra, OberpfÃ ¤lzer Karpfen, Carne da Charneca and Carne Cachena da Peneda) Official Journal L 225 , 22/08/2002 P. 0011 - 0012Commission Regulation (EC) No 1495/2002of 21 August 2002supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Piment d'Espelette or Piment d'Espelette - Ezpeletako Biperra, OberpfÃ ¤lzer Karpfen, Carne da Charneca and Carne Cachena da Peneda)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 2796/2000(2), and in particular Article 6(3) and (4) thereof,Whereas:(1) In accordance with Article 5 of Regulation (EEC) No 2081/92, Portugal has sent the Commission two applications for registration of the names "Carne da Charneca" and "Carne Cachena da Peneda" as a designation of origin, France has sent the Commission an application for registration of the name "Piment d'Espelette" or "Piment d'Espelette - Ezpeletako Biperra" as a designation of origin and Germany has sent the Commission an application for registration of the name "OberpfÃ ¤lzer Karpfen" as a geographical indication.(2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof.(3) No statements of objection have been received by the Commission under Article 7 of that Regulation in respect of the names given in the Annex to this Regulation following their publication in the Official Journal of the European Communities(3).(4) The names should therefore be entered in the "Register of protected designations of origin and protected geographical indications" and hence be protected throughout the Community as protected designations of origin or protected geographical indications.(5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(4), as last amended by Regulation (EC) No 1241/2002(5),HAS ADOPTED THIS REGULATION:Article 1The names in the Annex hereto are added to the Annex to Regulation (EC) No 2400/96 and entered as protected designations of origin (PDO) or protected geographical indications (PGI) in the "Register of protected designations of origin and protected geographical indications" provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 324, 21.12.2000, p. 26.(3) OJ C 354, 13.12.2001, p. 14 (Carne da Charneca).OJ C 354, 13.12.2001, p. 16 (Carne Cachena da Peneda).OJ C 354, 13.12.2001, p. 9 (Piment d'Espelette or Piment d'Espelette - Ezpeletako Biperrra).OJ C 354, 13.12.2001, p. 12 (OberpfÃ ¤lzer Karpfen).(4) OJ L 327, 18.12.1996, p. 11.(5) OJ L 181, 11.7.2002, p. 4.ANNEXPRODUCTS LISTED IN ANNEX I TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTIONFresh meatPORTUGALCarne da Charneca (PDO)Carne Cachena da Peneda (PDO)VegetableFRANCEPiment d'Espelette or Piment d'Espelette - Ezpeletako Biperra (PDO)FishGERMANYOberpfÃ ¤lzer Karpfen (PGI).